Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/400,280 filed 08/12/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 08/12/2021 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,388. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claim 1.


Application No. 17/400,280
U.S. Patent No. 11,151,388
1. An apparatus comprising: 
1. (Original) An apparatus comprising: 
an interface configured to receive:
an interface configured to receive a first video feed comprising: 
a first camera feed; and 
a first camera feed corresponding to a first camera located in a physical space, the first camera directed at a first location in the physical space; and 
5a second camera feed; 
a second camera feed corresponding to a second camera located in the physical space, the second camera directed at a second location in the physical space; 
a memory configured to store: 
a memory; and 
a first camera feed segment corresponding to a recording of the first camera feed from at least a first timestamp to at least a second timestamp; and 
a first camera feed segment corresponding to a recording of the first camera feed from the starting timestamp to the ending timestamp; and 
a second camera feed segment corresponding to a recording of the second 10camera feed from at least the first timestamp to at least the second timestamp; and 
a second camera feed segment corresponding to a recording of the second camera feed from the starting timestamp to the ending timestamp; 
a processor communicatively coupled to the memory and configured to:
a hardware processor communicatively coupled to the memory and the display, the hardware processor configured to: 
assign a first slider bar to the first camera feed segment and the second camera feed segment, wherein playback of the first camera feed segment and the second camera feed segment is synchronized and the first slider bar controls a 15playback progress of the first camera feed segment and the second camera feed segment; 
assign a first slider bar to the first video segment, wherein playback of the first camera feed segment and the second camera feed segment is synchronized and the first slider bar controls a playback progress of the first camera feed segment and the second camera feed segment; 
display the first camera feed segment and a first copy of the first slider bar in a first region of a display;
display the first camera feed segment and a first copy of the first slider bar in a first region of the display; 
display the second camera feed segment and a second copy of the first slider 20bar in a second region of the display; 
display the second camera feed segment and a second copy of the first slider bar in a second region of the display; 
receive an instruction from at least one of the first copy of the first slider bar and the second copy of the first slider bar to adjust the playback progress of the first camera feed segment and the second camera feed segment; and 
receive an instruction from at least one of the first copy of the first slider bar and the second copy of the first slider bar to adjust the playback progress of the first camera feed segment and the second camera feed segment; and 64589693ATTORNEY DOCKET NO.:PATENT APPLICATION 090278.0264USSN 17/122,303 3 of 15 
in response to receiving the instruction, adjust the playback progress of the 25first camera feed segment and the second camera feed segment.
in response to receiving the instruction, adjust the playback progress of the first camera feed segment and the second camera feed segment.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 2 of the application corresponds to claim 2 of the patent.
Claim 3 of the application corresponds to claim 3 of the patent.
Claim 4 of the application corresponds to claim 4 of the patent.
Claim 5 of the application corresponds to claim 5 of the patent.
Claim 6 of the application corresponds to claim 6 of the patent.
Claim 7 of the application corresponds to claim 7 of the patent.
Claim 8 of the application corresponds to claim 8 of the patent.
Claim 9 of the application corresponds to claim 9 of the patent.
Claim 10 of the application corresponds to claim 10 of the patent.
Claim 11 of the application corresponds to claim 11 of the patent.
Claim 12 of the application corresponds to claim 12 of the patent.
Claim 13 of the application corresponds to claim 13 of the patent.
Claim 14 of the application corresponds to claim 14 of the patent.
Claim 15 of the application corresponds to claim 15 of the patent.
Claim 16 of the application corresponds to claim 16 of the patent.
Claim 17 of the application corresponds to claim 17 of the patent.
Claim 18 of the application corresponds to claim 18 of the patent.
Claim 19 of the application corresponds to claim 19 of the patent.
Claim 20 of the application corresponds to claim 20 of the patent.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425